DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A, directed to Figs. 1-8, in the reply filed on November 29, 2021 is acknowledged.  Applicant indicated that claims 1-20 are read on by the elected species.  An action on the merits follows.
Information Disclosure Statement
The listing of references in the specification at [0056] is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification – Disclosure
The disclosure is objected to because at [0054], the acronyms “HMDI” and “H12” should be properly introduced in the specification.  Each acronym should be fully spelled out when they are first introduced followed by the acronym in parentheses.  
Appropriate correction is required.
Claim Objections
Claims 12 and 15-17 are objected to because in each claim, “the plurality of the foam inserts” should instead read “the plurality of foam inserts”.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “substantially flush” at line 5.  As “substantially” is a relative term that is undefined in the application, it is unclear how much deviation from “flush” is allowed to still be considered “substantially flush”.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  If intended to be flush, it is suggested that the term “substantially” be removed from the limitation.  For the purposes of examination, the limitation will be interpreted as best can be understood in that it does not require exact flushness, giving importance to the broadening term “substantially”.
At least claims 10, 11, and 17 also recite the limitation “substantially flush” and are similarly rejected.  Correction is required.
Claim 7 recites the limitation “the first portion of the chamber” at line 2.  There is a lack of proper antecedent basis for this limitation in the claim.  Therefore, the metes 
Claim 11 recites the limitation “the plurality of recesses having peripheral profiles” at line 3.  It is unclear if the plurality of recesses having each have peripheral profiles or form continuous peripheral profiles.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  It is suggested that the limitation instead read “the plurality of recesses having respective peripheral profiles”.  For the purposes of examination, the limitation will be interpreted according to the suggested language above.
Claim 11 further recites the limitation “a substantially continuous top” at line 6.  As “substantially” is a relative term that is undefined in the application, it is unclear how much deviation from “continuous” is allowed to still be considered “substantially continuous”.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  If intended to be continuous, it is suggested that the term “substantially” be removed from the limitation.  For the purposes of 
Claim 17 recites the limitation “a portion of the upper surface corresponding to the chamber” at lines 2-3.  It is unclear if the limitation is referring to the same “upper surface of the bladder” introduced in claim 11 or improperly introducing some other upper surface.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  If meant to refer back to the same upper surface introduced in claim 11, it is suggested that the limitation instead read “a portion of the upper surface of the bladder corresponding to the chamber”.  For the purposes of examination, the limitation will be interpreted according to the suggested language above.
Claims 2-6, 8-9, 12-16, and 18-20 are similarly rejected for being dependent on a rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim 1-8, as best can be understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0151196 to Schindler et al. (hereinafter, “Schindler”).
Regarding claim 1, Schindler teaches a sole structure for an article of footwear (Figs. 17-22; Abstract; sole structure (30a)), the sole structure comprising: a bladder including an upper surface having a first portion defining a chamber and a second portion defining at least one recess adjacent to the chamber (Figs. 20A-20C; fluid-containing chamber (50a), i.e., a bladder, includes upper surface (51a) with a first portion defining subchambers (56a) and a second portion defining depressions proximate bonded areas (54a)); and at least one foam insert disposed within the at least one recess (plate (40a) may be made of foam; [0047]) and having a top surface that is substantially flush with the first portion of the upper surface of the bladder (Fig. 17; top surface (41a) of plate is substantially flush with tops of subchambers (56a); [0052]), the first portion of the upper surface being exposed adjacent to the at least one foam insert (subchambers (56a) are exposed adjacent plate (40a) at apertures (43a)).
Regarding claim 2, Schindler teaches wherein the at least one foam insert is disposed between a first portion of the chamber and a second portion of the chamber (Figs. 20A-20C; plate (40a) is disposed between at least subchambers (55a) and (56a)).
Regarding claim 3, Schindler teaches wherein the bladder includes an upper barrier layer and a lower barrier layer attached to the upper barrier layer to form a web area between segments of the chamber (Figs. 20A-2C; upper (51a) and lower (52a) surfaces of chamber (50a) attach to form bonded areas (54a), i.e., a web area).
Regarding claim 4, Schindler teaches wherein the web area defines the second portion of the upper surface (Figs. 20A-20C; bonded areas (54a) at least partially define the second portion of the upper surface which includes the depressions).
Regarding claim 5, Schindler teaches wherein the at least one foam insert includes a first segment and a second segment and the upper surface of the bladder is exposed between the first segment and the second segment (See annotated Fig. 19 of Schindler below; upper surface of subchamber (56a) is exposed between first and second segments of plate (40a) though aperture (43a); Examiner notes that the term "segment" is very broad and merely means "one of the parts into which something is divided; a division, portion, or section" (Defn. No. 1 of "Random House Kernerman Webster's College Dictionary" entry via TheFreeDictionary.com); Examiner further notes that this is only one example of defined segments and that other segments could be drawn).

    PNG
    media_image1.png
    392
    693
    media_image1.png
    Greyscale

Annotated Fig. 19 of Schindler
claim 6, Schindler teaches wherein the at least one foam insert substantially fills the at least one recess (Figs. 20A-20C; protrusions of plate (40a) substantially fill depressions proximate bonded areas (54a)).
Regarding claim 7, Schindler teaches wherein the top surface of the at least one foam insert is tangent with the first portion of the chamber (Fig. 17; top surface (41a) of plate is flush with tops of subchambers (56a); [0052]).
Regarding claim 8, Schindler teaches wherein the chamber is a fluid-filled chamber (chamber (50a) is fluid-filled; [0068]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-20, as best can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Schindler (as applied to claim 1 above, regarding claims 9-10).
Regarding claim 9, the embodiment of Schindler described above teaches all the limitations of claim 1.  This first embodiment of Schindler further teaches the bladder includes a first recess in a heel region and a second recess in a forefoot region (Fig. 18; chamber, i.e., bladder, has a first portion in heel region and a second portion in the forefoot region recessed from top surface of corresponding subchamber (56a) and further recessed into various depressions proximate bonded areas (54a).
That said the first embodiment of Schindler does not teach wherein, the at least one foam insert including a first foam insert disposed within the first recess and a second foam insert disposed within the second recess.
However, Schindler, in a second sole structure embodiment describes wherein the plate (i.e., the foam insert) has a segmented configuration that forms multiple, i.e., three, plates (See Fig. 14F).  More specifically, Schindler teaches wherein, the at least one foam insert including a first foam insert disposed within the first recess and a second foam insert disposed within the second recess (Fig. 14F; plate (40) is divided into three segments with a segment being disposed within corresponding recesses in heel region and forefoot region).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the foam plate of the first embodiment of Schindler to instead be made of multiple, i.e., three, segments as described in the second embodiment of Schindler.  One of ordinary skill in the art would have been motivated to modify the foam 
Regarding claim 10, the modified sole structure of Schindler (i.e., the first embodiment of Schindler in view of the second embodiment of Schindler, as applied to claim 9 above) further teaches wherein the first portion of the bladder, a top surface of the first foam insert, and a top surface of the second foam insert are substantially flush (Fig. 17; top surface (41a) of plate modified into segments as described above would be substantially flush with tops of subchambers (56a); [0052]).
Regarding claim 11, Schindler teaches a sole structure for an article of footwear (Figs. 17-22; Abstract; sole structure (30a)), the sole structure comprising: a bladder including a chamber and a plurality of recesses formed in an upper surface of the bladder (Figs. 20A-20C; fluid-containing chamber (50a), i.e., a bladder, includes subchambers (56a) and a plurality of depressions formed in an upper surface (41a); the depressions being formed in surfaces recessed from the top of subchambers (56a)), the plurality of recesses having peripheral profiles defined by the chamber (peripheral profiles of depressions are at least partially defined by subchambers (56a)); and a foam insert disposed within the plurality of recesses (plate (40a) is disposed within the recessed areas of the chamber; plate may be made of foam; [0047]) and including top surfaces that are substantially flush with the upper surface of the bladder to form a substantially continuous top surface of the sole structure (Fig. 17; top surface (41a) of plate is substantially flush with tops of subchambers (56a); [0052]).
That said, although this first embodiment of Schindler teaches a foam insert, it does not teach a plurality of foam inserts each disposed within respective ones of the plurality of the recesses.
However, Schindler, in a second sole structure embodiment describes wherein the plate (i.e., the foam insert) has a segmented configuration that forms multiple, i.e., three, plates (See Fig. 14F).  More specifically, Schindler teaches a plurality of foam inserts each disposed within respective ones of the plurality of the recesses (Fig. 14F; plate (40) is divided into three, separate segments with a segment being disposed within corresponding recesses in heel region and forefoot region).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the foam plate of the first embodiment of Schindler to instead be made of multiple, i.e., three, segments as described in the second embodiment of Schindler.  One of ordinary skill in the art would have been motivated to modify the foam plate of the first embodiment of Schindler to instead be made of multiple, i.e., segments as described in the second embodiment of Schindler in order to enhance the flexibility of the plate and the sole structure overall (See Schindler, [0062]).  Furthermore, modification of embodiments with features of other embodiments is contemplated by Schindler (See Schindler, [0070]).
Regarding claim 12, the modified sole structure of Schindler (i.e., the first embodiment of Schindler in view of the second embodiment of Schindler, as applied to claim 11 above) further teaches wherein each of the plurality of the foam inserts is at least partially surrounded by the chamber (Figs. 20A-20C; portions of foam inserts are at least partially surrounded by subchambers (55a, 56a) when positioned in depressions).
Regarding claim 13, the modified sole structure of Schindler (i.e., the first embodiment of Schindler in view of the second embodiment of Schindler, as applied to claim 11 above) further teaches wherein the bladder includes an upper barrier layer and a lower barrier layer attached to the upper barrier layer to form a web area between segments of the chamber (Figs. 20A-2C; upper (51a) and lower (52a) surfaces of chamber (50a) attach to form bonded areas (54a), i.e., a web area).
Regarding claim 14, the modified sole structure of Schindler (i.e., the first embodiment of Schindler in view of the second embodiment of Schindler, as applied to claims 11 and 13 above) further teaches wherein the web area defines the plurality of the recesses (Figs. 20A-20C; bonded areas (54a) at least partially define the second portion of the upper surface which includes the depressions).
Regarding claim 15, the modified sole structure of Schindler (i.e., the first embodiment of Schindler in view of the second embodiment of Schindler, as applied to claim 11 above) further teaches wherein the upper surface of the bladder is exposed between the plurality of the foam inserts (Figs. 14F and 19; upper surface of subchamber (56a) is exposed to form an outer surface between at least a portion of a segment of the foam plate, as modified, in the heel region and a segment of the foam plate in the forefoot region).
Regarding claim 16, the modified sole structure of Schindler (i.e., the first embodiment of Schindler in view of the second embodiment of Schindler, as applied to wherein the plurality of the foam inserts substantially fill the plurality of the recesses (Figs. 20A-20C; segments of foam plate, as modified, having protrusions (44a) substantially fill recessed regions and depressions proximate bonded areas (54a) in upper surface of bladder).
Regarding claim 17, the modified sole structure of Schindler (i.e., the first embodiment of Schindler in view of the second embodiment of Schindler, as applied to claim 11 above) further teaches wherein the top surfaces of each of the plurality of the foam inserts are substantially flush with a portion of the upper surface corresponding to the chamber (Fig. 17; top surface (41a) of foam plate, as modified, is substantially flush with tops of subchambers (56a); [0052]).
Regarding claim 18, the modified sole structure of Schindler (i.e., the first embodiment of Schindler in view of the second embodiment of Schindler, as applied to claim 11 above) further teaches wherein the chamber is a fluid-filled chamber (chamber (50a) is fluid-filled; [0068]).
Regarding claim 19, the modified sole structure of Schindler (i.e., the first embodiment of Schindler in view of the second embodiment of Schindler, as applied to claim 11 above) further teaches wherein the plurality of recesses includes a first recess in a heel region of the sole structure and a second recess in a forefoot region of the sole structure (Fig. 18; chamber, i.e., bladder, has a first portion in heel region and a second portion in the forefoot region recessed from a top surface of corresponding subchamber (56a) and further recessed into various depressions proximate bonded areas (54a), the plurality of foam inserts including a first foam insert disposed within the first recess and a second foam insert disposed within the second recess (Fig. 14F; foam plate, as .
Regarding claim 20, the modified sole structure of Schindler (i.e., the first embodiment of Schindler in view of the second embodiment of Schindler, as applied to claims 11 and 19 above) further teaches wherein the plurality of recesses includes a third recess in a midfoot region of the sole structure, the plurality of foam inserts including a third foam insert disposed within the third recess (Fig. 14F; foam plate, as modified, is divided into three segments with a third segment being disposed within corresponding recess in midfoot region).
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  US 2015/0223564 to Peyton et al.; US 2011/0005101 to Sills; US 6,374,514 to Swigart; and US 5,367,791 to Gross et al. are directed to multi-component structures having bladder chambers and/or padded inserts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MARCHEWKA whose telephone number is (571)272-4038. The examiner can normally be reached M-F: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON T OSTRUP can be reached on (571) 272-5559. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MARCHEWKA/Examiner, Art Unit 3732 

/JAMESON D COLLIER/Primary Examiner, Art Unit 3732